Judgment in favor of plaintiff in an action for wrongful conversion reversed on the law and the facts and a new trial granted, costs to appellants to abide the event, unless within ten days from the entry of the order herein respondent stipulate to reduce the amount of the judgment to $1,000 and costs, in which event the judgment is unanimously affirmed, without costs. The findings of fact and conclusions of law are modified accordingly. There is a suggestion that the accounts receivable had been transferred to a corporation. In that event there may be a conversion of those accounts receivable. For the purpose of producing proof thereon, the judgment is reversed unless the respondent stipulate as aforesaid. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur. Settle order on notice.